Citation Nr: 0834739	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  06-05 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include major depressive disorder and post-
traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for ingrown toenails.  

3.  Entitlement to a compensable disability evaluation for 
the service-connected residuals of a left ankle fracture.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney-at-
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The veteran had active service from April 2001 to April 2003. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee, denying the veteran's claims of service 
connection for depression and PTSD.  

In August 2008, the veteran, sitting at the RO in Nashville, 
Tennessee, testified during a hearing conducted via video-
conference with the undersigned Veterans Law Judge, sitting 
at the Board's main office in Washington, DC.  A written 
transcript of that hearing has been prepared, and a copy of 
this transcript has been incorporated with the record.  


FINDINGS OF FACT

1.  VA received a written letter from the veteran's 
representative on March 10, 2008, indicating that the veteran 
wanted to withdraw his appeal seeking entitlement to an 
increased disability evaluation for the residuals of a left 
ankle fracture.  The Board received such request prior to the 
promulgation of a decision.

2.  VA received a written letter from the veteran on November 
3, 2005, indicating that the veteran wanted to withdraw his 
appeal seeking entitlement to service connection for ingrown 
toenails.  The Board received such request prior to the 
promulgation of a decision.

3.  The preponderance of the evidence establishes that the 
veteran's major depressive disorder manifested during his 
active military service.  



CONCLUSION OF LAW

1.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
an increased disability evaluation for the residuals of a 
left ankle fracture have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 
(2007).

2.  The criteria for withdrawal by the veteran of a 
Substantive Appeal pertinent to the issue of entitlement to 
service connection for ingrown toenails have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 20.202, 20.204 (2007).

3.  The criteria for service connection for a psychiatric 
disorder, to include major depressive disorder, have been 
met.  38 U.S.C.A. § 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.159 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawn Claims

Ingrown Toenails

The veteran perfected an appeal from a July 2004 rating 
decision that, in pertinent part, denied service connection 
for ingrown toenails.  VA received a written letter from the 
veteran's representative on March 10, 2008, indicating the 
veteran's desire to withdraw his appeal as to the issue of 
entitlement to service connection for sinusitis.  The veteran 
reiterated this intent to withdraw his claim during his 
hearing testimony of August 2008.  An appeal may be withdrawn 
in writing at any time before a decision is rendered by the 
Board.  38 C.F.R. § 20.204(b) (2006).  Once the veteran 
withdrew this issue, there remained no allegations of error 
of fact or law for appellate consideration.  The Board does 
not have jurisdiction to review this issue on appeal and it 
is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002 & Supp. 
2006).

Residuals of a Left Ankle Fracture

The veteran perfected an appeal from a July 2004 rating 
decision that, in pertinent part, denied the veteran's claim 
of an increased disability evaluation for the residuals of a 
left ankle fracture.  VA received a written letter from the 
veteran on November 3, 2005, indicating the veteran's desire 
to withdraw his appeal as to the issue of entitlement to 
service connection for sinusitis.  The veteran reiterated his 
intent to withdraw this claim during his hearing testimony of 
August 2008.  An appeal may be withdrawn in writing at any 
time before a decision is rendered by the Board.  38 C.F.R. § 
20.204(b).  Once the veteran withdrew this issue, there 
remained no allegations of error of fact or law for appellate 
consideration.  The Board does not have jurisdiction to 
review this issue on appeal and it is dismissed.  38 U.S.C.A. 
§ 7105(d)(5).


Service Connection for a Psychiatric Disorder

Duty to Notify and Assist

The veteran and his representative contend, in substance, 
that the veteran has a psychiatric disorder that had its 
onset in service.  Because the claim on appeal is being 
granted in full, VA's statutory duties to notify and assist 
are deemed fully satisfied.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); see 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Establishment of service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 
(1997).  

Initially, the Board points out that the most recent medical 
evidence of record does not establish that the veteran 
suffers from PTSD.  According to the January 2006 VA 
examination, the most recent VA examination of record, the 
veteran does not have a diagnosis of PTSD.  

A diagnosis of major depression, recurrent, severe, with 
psychotic features, is the only diagnosis assigned during 
this examination.  Likewise, according to the veteran's VA 
examination of August 2004, the veteran suffered from major 
depression, but he was not diagnosed with PTSD.  

As such, service connection for PTSD specifically is not 
warranted.  However, upon review of the evidence, the Board 
finds that the evidence supports the veteran's claim of 
service connection for a psychiatric disorder.  

According to the veteran's February 2001 enlistment 
examination, the veteran reported that he had never 
experienced depression, excessive worry, or frequent trouble 
sleeping.  There is evidence, however, indicating that the 
veteran suffered from depression upon separation from 
military service.  According to the veteran's separation 
examination in February 2003, the veteran indicated that he 
experienced depression, excessive worry, and frequent trouble 
sleeping.  Additionally, he noted that he was taking Celexa, 
which is an antidepressant.  

The Board notes that the examiner who performed the veteran's 
separation examination indicated that the veteran's 
psychiatric condition was normal.  Additionally, the examiner 
did not list any medications currently prescribed to the 
veteran.  However, when weighed against all of the evidence 
of record, the Board does not find the examiner's conclusion 
in this case to be decisive.  Specifically, an April 2003 in-
service clinical note indicates that the veteran was taking 
Ambian and Celexa at this time.  This evidence confirms the 
veteran's assertion that he was on antidepressants at the 
time of his separation from active duty.  

According to the veteran's August 2008 hearing testimony, his 
depression began when he was confined for 187 days on charges 
of rape.  The record confirms that the veteran was indeed 
incarcerated for this length of time.  A report of the 
veteran's trial from January 2003 indicates that the veteran 
was released, after he was found not guilty of the charge.  
Instead, the veteran was charged with lesser offenses, to 
include adultery and consensual sodomy, and sentenced to 
forfeit pay, and perform hard labor for 90 days.  The 
sentence did not include any time in confinement.  The 
veteran received a general, under honorable conditions 
discharge, for these offenses.  

The veteran was afforded VA examination in August 2004 and 
January 2006.  The August 2004 examination was a general 
examination for mental disorders.  The VA examiner diagnosed 
the veteran with major depression, with psychotic features.  
According to the examiner, the veteran's psychotic depression 
developed while he was in the military.  The examiner 
reviewed the veteran's claims file and medical records prior 
to making this diagnosis.  

In January 2006, the veteran was afforded VA examination for 
PTSD.  This examiner also assigned a diagnosis of major 
depression with psychotic features.  The examiner diagnosed 
major depression and concluded that it had its onset during 
the veteran's military incarceration.  The examiner noted 
that the veteran was first treated for depression at that 
time.  The examiner also indicated that the veteran's 
depression had been fueled by economic circumstances, and the 
veteran's inability to obtain employment since his separation 
from service.  

The Board concludes that the medical opinions of record, 
along with the service medical records and service personnel 
records, all support a finding of service connection in this 
case.  

As a final note, it appears that the issue of willful 
misconduct was considered, for the first time, by the RO in 
the January 2006 statement of the case (SOC).  The Board does 
not find this to be a formal finding of willful misconduct.  
As such, the Board has not considered the issue of willful 
misconduct in deciding the veteran's claim, and will not 
consider it at this time.  

Affording the veteran the full benefit of the doubt, the 
Board finds that the veteran's claim of entitlement to 
service connection for a psychotic disorder, to include major 
depressive disorder, must be granted.  


ORDER

The issue of entitlement to service connection for ingrown 
toenails is dismissed.  

The issue of entitlement to a compensable disability 
evaluation for the service-connected residuals of a left 
ankle fracture is dismissed.  

Entitlement to service connection for major depression is 
granted.  



____________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


